EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Roberto Rios Cuevas (Reg. No. 56,145) on 6 July 2021.
The application has been amended as follows: 
Please amend the following claims:
32. (currently amended) A secure holding spacer unit configured to secure and keep together [[two]] first and second fiber cement boards or panels for [[the]] assembly of permanent formworks, said secure holding spacer unit comprising:
an elongated central ,
wherein said left facet further comprises a left lateral side plate having a size greater than a size of said left facet and said right facet further comprises a right lateral side plate having a size greater than a size of said right facet so that said elongated central part, said left lateral side plate and said right lateral side plate define a single-piece unit of unitary construction; and
a left exterior plate configured to connect the first fiber cement board or panel to said left lateral side plate with a first self-drilling screw and a right exterior plate configured to connect the second fiber cement board or panel to said right lateral side plate with a second self-drilling screw.

33. (canceled).

34. (currently amended) The secure holding spacer unit of claim [[33]] 32, wherein the lateral side plates of said left and right facets have a square shape with the same size.

35. (currently amended) The secure holding spacer unit of claim 32, exterior plate having a pre-drilled hole extending therethrough for receipt of a respective said self-drilling screw.

36. (currently amended) The secure holding spacer unit of claim 35, wherein said pre-drilled hole is provided on a center of the exterior plate.

37. (currently amended) The secure holding spacer unit of claim 35, wherein the left and right exterior plates have a square shape.

38. (currently amended) The secure holding spacer unit of claim 35, wherein said left and right exterior plates are made of metal.

39. (canceled).

32, wherein said [[two]] self-drilling screws are made of galvanized steel.

50. (currently amended) The secure holding spacer unit of claim [[33]] 32, wherein said lateral side plates are made of plastic.

51. (currently amended) A secure holding spacer unit configured to secure and keep together [[two]] first and second fiber cement boards or panels for [[the]] assembly of permanent formworks, said secure holding spacer unit comprising:
an elongated central , 
wherein said left facet further comprises a left lateral side plate having a size greater than a size of said left facet and said right facet further comprises a right lateral side plate having a size greater than a size of said right facet so that said elongated central part, said left lateral side plate and said right lateral side plate define a single-piece unit of unitary construction; and
a left exterior plate configured to connect the first fiber cement board or panel to said left lateral side plate with a first self-drilling screw and a right exterior plate configured to connect the second fiber cement board or panel to said right lateral side plate with a second self-drilling screw, each exterior plate having a pre-drilled hole extending therethrough for receipt of a respective said self-drilling screw.

52. (canceled).

58. (canceled).

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a secure holding spacer unit having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the structural configuration having the capability of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 10 July 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/RODNEY MINTZ/Primary Examiner, Art Unit 3635